Upon a careful reconsideration of this case we are convinced that there is no substantial conflict in the evidence, and that there is nothing to support the findings of the superior court to the effect that the lot in controversy, upon its conveyance to Mrs. Hamilton, became community property. The Department opinion will therefore stand.
The point is made in the petition for rehearing that the plaintiff's demand is stale. This position cannot be sustained. The complaint, on its face, does not show a stale demand, and there is nothing in the findings or conclusions of the superior court to support such a defense.
The judgment and order appealed from are reversed.
The following is the opinion above referred to, which was rendered in Department Two, May 29, 1901: —